DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	The applicant has presented arguments to the current USC 102 and 103 rejections. The arguments have been found persuasive and new rejection follow based on newly applied references.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4,  8, and 11, are rejected under 35 U.S.C. 102(a)(2) as being (a) (1) by Azpiroz U.S. Publication 2017/0102016 A1.
With respect to claims 1, 4, 8, and 11, the Azpiroz U.S. Publication 2017/0102016 A1 reference discloses in figures such as 2-4 and paragraphs such as 0059-0069 and claims, a device capable of and a method of filtration through particle/cells 32/42 manipulation/separation (0064) using plug flow through an electrochemical cell 31/41 having an array of electrodes that generate a 2D electric field distribution. The fluid may be a saline buffer solution, which is known to contain water. Microfluidic devices can enable touchless manipulation of single cells, microorganisms, droplets or particles through the exploitation of electro-hydrodynamic effects, also known as electro kinetics, only noticeable at micro-scales. In particular, one such effect is known as dielectrophoresis (0004).
[0020] According to an embodiment of the disclosure, there is provided a system for manipulating electric fields within a microscopic fluid channel, including a fluid channel with at least one inlet and at least one outlet to support fluid flow, at least one controllable electric field producer that applies a non-uniform and adjustable electric field to one or more regions of the fluid channel, one or more sensors that measure one or more parameters of a fluid flowing through the fluid channel, and a controller with hardware and software components that receives signals from the one or more sensors representative of values of the one or more parameters and, based on the parameter values, drives one or more actuators to adjust the electric field produced by the plurality of electric field producers, where a complex fluid comprising at least two components flows through the fluid channel, where at least one of the at least two components comprises particles controllable by the non-uniform and adjustable electric field.
[0028] According to a further embodiment of the disclosure, the electric field producers include one or more of a pair of parallel electrically conductive plates, a 2-dimensional array of individually controllable electrodes, and an electromagnetic energy source with a diffractive optical element.
It can be seen in figures such as 1, that electrodes 20 and 21 grouped as 21 are perpendicular to on another. [0063] The electric field may be generated by, among other things, a 2D array of electrodes arranged in an P×Q matrix, that create voltage patterns as determined by the circuit board, where the voltage value at each electrode can be independently controlled (through P×Q controls) or controlled line/column-wise (through P+Q controls). FIG. 2 shows an exemplary voltage pattern with positive (+) 20 and negative (−) 21 polarities on an electrode array.


the Nobuhiro reference discloses and apparatus and method of using the apparatus in figure 6 and the abstract comprising: flowing water through an
electrolysis apparatus 15 includes an electrolysis unit 10, and the electrolysis unit 10 includes a fluid flow path 7 (plug flow since the path is clear) for to be processed water, at least one pair of electrodes for electrolysis 5, an inflow port 8, and an outflow port 9. The electrode pair 5 for electrolysis includes a plate-like upper electrode 3 and a plate-like lower electrode 4 disposed so as to face each other (perpendicular to 5). The fluid flow path 7 to be processed is provided so that the generated electrode reaction proceeds, and the fluid flowing in from the inflow port 8 moves the interelectrode flow path & between the upper electrode 3 and the lower electrode 4 creating a 2D electric field. he upper electrode 3 and the lower electrode 4, the electrode serving as the cathode is an electrode containing Ti, Pt or other metal mixed with catalyst metals. The electrode pair 5 for electrolysis, iridium oxide is sintered to an electrode made of a 1 mm thick titanium plate having a long side of 8 cm and a short side of 3 cm (referred to as a Ti electrode) and a1 mm thick titanium plate having alongside of 8cmanda short side of 3 cm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Azpiroz as applied above to claims 1 and 8, further in view of Ding WO 2017/117117 Al.
With respect to claim 3, the Azpiroz reference does not disclose the use of a power source for the first made and cathode pair and a second power source for the second anode and cathode pair.
However, the Ding reference discloses in paragraphs such as 00267 the use of dual power sources 442 and 444 used to power multiple electrodes to provide electrooxidation to the to be treated water or aqueous solution. [0016] The device may be used with  one or more salts selected from the group consisting of: a sodium salt, a magnesium salt, a calcium salt, lactate, carbonate, acetate, citrate, or phosphate salts in solution or saline to provide separation. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Azpiroz reference and use dual power sources, since they would provide the expected result of providing oxidative treatment to the water, or aqueous environment as evidenced by Ding.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiroz as applied above to claims 1 and 8, further in view of Won U.S. Patent 6,214,189 (Column 3 bridge to column 4).
With respect to claims 5, and 12, the Won reference does not disclose the use mixed carbon cathodes. The cathode is made of stainless steel, nickel, carbon felt and titanium suboxide.
The Won reference discloses the use of carbon cathodes to treat saline water (Abstract, claims). The cathode is carbon steel, carbon felt, and titanium suboxide (Column 3 lines 42-68).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Azpiroz reference and use carbon cathodes of the Won reference, since it would provide the expected result of providing electrokinetec circuit for treatment to the water including saline, or aqueous environment as evidenced by Won.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiroz in view of Won as applied above to claims 5 and 8, further in view of Jones WO 2006048594 A1.
With respect to claims 6, and 13, the Azpiroz in view of Won references do not disclose the use mixed metal oxide electrodes.
Jones reference discloses the use of titanium mixed metal oxide anodes to treat water and create oxidation of said water (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Azpiroz in view of Won references and use metal oxide electrodes, since they would provide the expected result of providing electrokinetec circuit for treatment to the water, or aqueous environment.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiroz in view of Won as applied above to claims 5 and 8, further in view of Duran WO 2015/130155 A1.
With respect to claims 7 and 14, the Azpiroz reference does not disclose the use of mixed metal oxide anode and cathode for treatment of the disclosed waste solution. 
The Duran WO 2015/130155 A1 reference discloses in the English Abstract  the use of dimensionally stable mixed metal oxide electrode and anodes for the treatment of wastewater. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Azpiroz reference and use mixed metal oxide electrodes, since they would provide the expected result of providing electrokinetec circuit for treatment to the water, or aqueous environment.

Allowable Subject Matter
Claims 2, 9-10, 15-19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not suggest nor fairly disclose a plug-flow electrochemical reactor comprising: a wireless 3D carbon electrode disposed in the cavity between anodes and the cathodes of the first and the second pair; wherein the first and the second anode and cathode pairs are collectively operative to apply a 2D electric field in at least one of a horizontal direction and a vertical direction with respect to the cavity.
The prior art does not suggest nor fairly disclose the applied 2D electric field is generated by one or more voltages each less-than-or-equal-to 1.1V.
The prior art does not suggest nor fairly disclose modulating a first electrical current flowing through a first pair of the two anode and cathode pairs vie a first electrical power source electrically coupled to the first pair; and modulating a second electrical current flowing through a second pair of the two anode and cathode pairs vie a first electrical power source electrically coupled to the second pair.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774